Citation Nr: 1225772	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a right (major) shoulder disability for the period from July 1, 2008 to February 12, 2009. 

2.  Entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability for the period from June 1, 2009 to August 6, 2009. 

3.  Entitlement to an initial rating in excess of 30 percent for a right (major) shoulder disability from November 1, 2009. 

4.  Entitlement to an increased disability rating in excess of 30 percent for pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986. 

This case arises to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. By that rating action, the RO, in part, granted service connection for a right shoulder disability (suspected rotator cuff tear); an initial 10 percent disability rating was assigned, effective from the date of the claim, December 13, 2004.  The Veteran appealed for an initial rating in excess of 10 percent assigned to the right shoulder disability to the Board. 

In a November 2007 rating decision, the RO assigned a 20 percent disability rating for the right shoulder disability, effective October 16, 2007.  In December 2007, the RO granted a temporary total rating, effective December 14, 2007, which was later extended through June 30, 2008.  In a June 2008 rating decision, the RO granted a 20 percent disability rating effective July 1, 2008.  In a March 2009 rating decision, the RO assigned a temporary total rating, effective February 13, 2009, which was later extended through May 31, 2009.  ((Parenthetically, the Board observes that during the appeal period, the Veteran underwent three (3) corrective surgeries on his right shoulder.  Thus, the RO assigned temporary total ratings (100 percent ratings) for the following periods:  December 14, 2007, through June 30, 2008; February 13 through May 31, 2009; and, August 7 through October 31, 2009.  As the maximum benefit has already been assigned to the service-connected right shoulder for the above-cited periods, they are excluded from the Board's analysis in the remand below)).  

In June 2009, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the claims files. 

In July 2009, the Board remanded the initial claims on appeal to the RO for additional substantive development.  

By an August 2010 rating action, the RO continued a 30 percent disability rating assigned to the service-connected pes planus.  In January 2011, the RO received the Veteran's notice of disagreement with this decision.  Thus, and as will be discussed in the remand below, the RO must issue a statement of the case addressing the issue of entitlement to an increased disability rating in excess of 30 percent for pes planus.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a March 2011 decision, the Board made the following conclusions regarding the Veteran's right shoulder disability:  (i) granted an initial 20 percent disability rating prior to October 16, 2007; (ii) denied an initial disability rating in excess of 20 percent disabling for the period beginning October 16, 2007 through December 13, 2007; (iii) denied an initial disability rating in excess of 20 percent for the period from July 1, 2008 through February 12, 2009; granted an initial 30 percent disability rating for the period from June 1, 2009 to June 2, 2009; (iv) denied an initial disability rating in excess of 30 percent for the period from June 3, 2009 to August 6, 2009; and, (v) denied an initial disability rating in excess of 30 percent for the period from November 1, 2009.  ((See March 2011 Board decision, pages (pgs.) 4, 5)).  

In a Joint Motion to Partially Vacate and Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the portion of the Board's March 2011 decision wherein it denied an initial disability rating in excess of 20 percent assigned to the service-connected right shoulder disability for the period from July 1, 2008 through February 12, 2009, as well as the denials of initial disability ratings in excess of 30 percent for the periods from June 1, 2009 through August 6, 2009 and from November 1, 2009 be vacated and remanded.  The United States Court of Appeals for Veterans Claims (Court) granted the motion by a December 2011 Order.  Thus, these initial rating claims remain in appellate status and are subject of the remand below. 

In March 2011, the Board also found that the Veteran had raised a claim of entitlement to a total disability rating based on individual unemployability due to the service-connected right shoulder disability (TDIU) and remanded the claim to the RO for additional development.  By an April 2011 rating action, the RO denied the Veteran's TDIU claim.  The Veteran did not appeal the RO's April 2011 rating action, and it became final.  38 U.S.C.A. § 7105 (c) West 2002); 38 C.F.R. § 3.105 (2011).  Accordingly, the Board finds the Veteran's TDIU is not part of the initial rating claims currently on appeal and the Board does not have jurisdiction over this issue.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's initial disability claims so that the Veteran is afforded every possible consideration.

In the Joint Motion to Partially Vacate and Remand, the parties agreed that in denying the initial rating claims on appeal in its March 2011 decision, the Board did not adequately address the evidence of functional loss due to pain of the right shoulder in light of 38 C.F.R. §§ 4.40 and 4.45 (2011) and the Court's decision in DeLuca v. Brown, 8 Vet. App. 20 (1995).  Thus, in order to comply with the Court's December 2011 order granting the parties' Joint Motion to Partially Vacate and Remand, the Board finds that further development is required.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand). 
In light of the above, the Board finds that a VA orthopedic examination of the right shoulder is necessary to decide the initial evaluation claims on appeal.  In doing so, and in light of the parties' Joint Motion to Partially Vacate and Remand, the Board finds that in addition to reporting the current orthopedic manifestations of the right shoulder disability, the VA examiner must also include a retrospective medical opinion addressing whether the Veteran's right (major) shoulder disability was productive of additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion of the right shoulder for the prescribed periods on appeal (i.e., July 1, 2008 through February 12, 2009, June 1, 2009 through August 6, 2009 and November 1, 2009 to the present).  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Finally, the Board notes that the Veteran filed a notice of disagreement in January 2011 with the RO's August 2010 denial of an increased rating in excess of 30 percent for his service-connected pes planus.  Thus, on remand, the RO must issue a statement of the case addressing the issue of entitlement to an increased disability rating in excess of 30 percent for pes planus.  Manlincon v. West, 12 Vet. App. 238   (1999). 

Accordingly, the case is REMANDED to the RO for the following actions: 
   
1.  Schedule the Veteran for a VA orthopedic examination by an appropriate specialist to determine the extent and severity of his service-connected right shoulder disability.  The claims files must be reviewed by the examiner, and the examination report must reflect that the claims files were reviewed.  

The VA examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including, but not limited to, a September 2008 VA orthopedic consultation report; November 2008 VA examination report, August 2009 VA physician's note; and December 2009 VA examination report.  The VA examiner should also expressly consider the Veteran's June 2009 testimony before the undersigned with respect to his progressively worsening of right shoulder symptoms.
   
The VA examiner must also include, based on his or her review of the record, a retrospective medical opinion addressing whether the evidence of record, to include but not limited to, a September 2008 VA orthopedic consultation report; November 2008 VA  examination report, August 2009 VA physician's note; and December 2009 VA examination report, shows any additional limitation of right shoulder motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion of the right shoulder from July 1, 2008 through February 12, 2009; June 1, 2009 through August 6, 2009; and November 1, 2009 to the present.  In doing so, the VA examiner should expressly consider the pertinent rating criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  
   
The VA examiner must also provide an opinion that addresses the following: 
   
a) Identify all current (italics added for emphasis) orthopedic pathology related to the Veteran's service-connected right shoulder disability. 
   
b) Provide current range-of-motion and repetitive motion findings of the right shoulder, and state whether there is limitation of motion of the right (major) arm at shoulder level, midway between side and shoulder level or 25 degrees from the side. 
   
c) Note whether there is currently any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion of the right shoulder.  DeLuca, supra. If feasible, the determination should be portrayed in terms of the degree of additional range of motion loss of the right shoulder. 

d) Discuss whether the Veteran's right shoulder disability is currently productive of any additional functional impairment. 

e) State what impact, if any, the Veteran's right shoulder disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011). 

2.  Issue the Veteran a statement of the case that addresses the issue of entitlement to an increased disability rating in excess of 30 percent for pes planus.  If the Veteran perfects appeals, this issue should be returned to the Board in accordance with the usual appellate procedures. 

3.  Then, readjudicate the initial rating claims on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him and his representative of all applicable rating criteria with respect to his right shoulder initial disability rating claims.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


